Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 06/28/2022 has been entered.  
Applicant’s cancellation of claims 4, 5, 11, 12, 17, and 18, has rendered all prior rejections of these claims as moot; therefore, the prior rejections of these claims are withdrawn.
Applicant has not addressed the prior rejection under 35 U.S.C. § 101 for claims 8 – 14 being directed to non-statutory subject matter.  See page 6 of Non-Final Rejection filed 03/29/2022.  Therefore, this same rejection is maintained and included within this Office Action, and detailed below.    
The examiner will address applicant's remarks at the end of this office action.

Claim Objections
Claims 6, 13, and 15 are objected to because of the following informalities: claims 6 and 13 contain duplicative “...where the…” language; claim 15 contains a typo – “a crop 9imulateon…”, and also appears to need to read “…configured to employ…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the method as recited in claim 15".  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is a recitation to “a system”.  The recitation to “the method” of claim 15 is a recitation to a separate, distinct, statutory class which is not disclosed in claim 15.  
Claim 20 is dependent to claim 19 and recites to the same deficient dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 – 10, 13, and 14, are rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se. The claims recite “a/the computer-readable storage medium” without specifically excluding the transitory forms of signal transmission; thus, the broadest reasonable interpretation of computer readable storage medium (CRSM) in view of the state of the art covers a signal per se. The Specification alludes to transmission medium and includes; “[t]he invention is not limited by these aspects of any given implementation.” See [00142]. 
The Examiner has further included these claims in a rejection below; interpreting these claims as if they were recited in a proper manner.

Claims 1 – 3, 6 – 10, 13 – 16, 19, and 20, rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claims, as a whole, recite valuing a parcel of land.   This is subject matter relating to the economy and commerce; therefore, this is considered a fundamental economic principle or practice. This subgrouping falls within the certain method of organizing human activity grouping of abstract idea.
Claim 1, which is illustrative of claim 8 and 15, illustrates these elements as:
accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types; 
assessing and ranking the corresponding management practices for the each of the plurality of parcels; 
generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise highest ranked corresponding management practices, the corresponding historical weather conditions, the corresponding locations and topography, the corresponding soil types, and the corresponding crop types; 
simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years, wherein said simulating employs the simulation inputs provided by said generating;
employing selected outputs from said simulating to calculate agricultural metrics corresponding to the each of the plurality of parcels, wherein: the agricultural metrics comprise a productivity metric, a stability metric, a sustainability metric, and a valuation; 
the stability metric is calculated by combining best yearly vegetative index images according to an HMLU algorithm into a single HMLU image and calculating a fraction of the single HMLU image that comprises high-stability and medium-stability pixels; 
the sustainability metric comprises a function of an average of yearly sustainability component values, wherein: the yearly sustainability component values comprise yearly nitrogen leeching scores and yearly greenhouse gas emissions scores; and the yearly nitrogen leeching scores and the yearly greenhouse gas emissions scores are calculated based upon outputs of said simulating crop growth for a corresponding year; and, the valuation for the each of the plurality of parcels is expressed relative to all of the plurality of parcels within the prescribed region; and,
storing the agricultural metrics and the valuation corresponding to the each of the plurality of parcels in corresponding database records.

This judicial exception is not integrated into a practical application. The claims, taken a whole, merely describes how to generally “apply” the concept of accessing, ranking, and calculating data in a computer environment. The claimed computer components (a server, communication circuit, a client device. Medium with instructions, and processors) are recited at a high level of generality and are merely invoked as tools to perform a valuation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (for example, a processor to perform both the accessing and ranking steps) amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2, 3, 6, and 7, contain further embellishments to the same abstract idea found in claim 1. These recitations are categories or pieces of information (data) implicitly used in the calculations employed to arrive at a valuation number. The claimed limitations of metrics are themselves values; derived from the above pieces of information and used to score or weigh factors used within the calculation algorithm described in the instant application. Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
Dependent claims 9, 10, 13, 14, 16, 19, and 20, contain further embellishments to the same abstract idea found in claims 8 and 15. These recitations are inherent pieces of information (data) implicitly used in the calculations employed to arrive at a valuation number. The claimed limitations of metrics are themselves values; derived from the above pieces of information and used to score or weight factors used within the calculation algorithm described in the instant application. Furthermore, the claims recite only a computer-readable storage medium storing program instructions and a system of a server and processors, which amounts to instructing one to practice the abstract idea by using the generically recited devices to perform the steps that define the abstract idea.  This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 – 3, 6 – 10, 13 – 16, 19, and 20, are directed to an abstract idea without integration into a practical application and without significantly more.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not fully persuasive. 
The Examiner’s first remark points to a previous rejection for claims 8 – 14 under 35 U.S.C. § 101.  The Applicant may have overlooked this discussion and has not amended claims to address this rejection.  The Examiner has repeated this rejection of amended claims 8 – 10, 13, and 14, within this Office Action, above.

Applicant remarks, on page 13, noting that prior claims contained allowable subject matter that was not disclosed by prior art.  Applicant is correct in the presumption that the claims must also overcome the prior 35 U.S.C. § 101 rejections to be patent allowable.

Applicant’s arguments, begin on page 14, discussing 35 U.S.C. § 101, and rejection of prior claims. Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims are directed to an abstract idea without significantly more.  See page 15.  Applicant lists four factors that would determine whether a claim is directed to an improvement in technology, and why the amended claims would be allowable.  See page 18.  Essentially, Applicant points to MPEP 2106.05(a).  The Examiner will touch upon Applicant’s four points next.

First Factor, “…the Specification identifies a technical problem and identifies technical improvements…”.  See page 18.  The Examiner finds this argument not persuasive.  The main reasoning for the Examiner’s conclusion is also rooted within MPEP 2106.05(a).  That is, “examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014), (emphasis added).  The Examiner points to Applicant’s statement on page 19 that indicates the method employed enables as user to “…determine which productive attributes of agricultural parcels are more important than others based upon the user’s role…”.  This improvement would be more focused on the method to value the land.  The amended claims, as detailed above, recite steps to access data and perform simulations and calculations in order to arrive at a valuation.  Whether using certain data as listed on page 19 results in a better, or improved, valuation, is still a result of an improved final result.  Improving this valuation is directed to improving the abstract idea identified and not focused on any improvement to the functioning of a computer or any technology.  Thus, this argument is not persuasive.

Second Factor, “…the technological improvement described in the Specification.”  See page 19.  The Applicant argues the identified elements of amended claim 1, listed and highlighted on a pages 20 – 21 “…enable a user to determine which productive attributes …are more important…”.  Respectfully, the Examiner disagrees with Applicant.  The Examiner’s conclusion also based on language from MPEP 2106.05(a). “…the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.”  First, and similar to reasoning just discussed, the claimed elements are more focused on improving a method to valuate and not focused on technology as required per the MPEP.   Second, as detailed above at discussion for Step 2 of the eligibility analysis, the Examiner has identified those elements of the claims that recites steps for performing the abstract idea of valuing a parcel of land.  These steps align squarely with Applicant’s highlighted elements; “assessing and ranking [data]”, “generating simulation inputs” [analyzing data]; “simulating [an output]”, and “transmitting records” [data].  As explained above, these elements are method steps to perform the abstract idea, they are not recitations that reflect a technological improvement.  The Examiner adds that the claims do not include the components or steps of the invention that provide the improvement described in the Specification as Applicant argues.  Therefore, this argument is not persuasive.

Third Factor, “…a particular way to achieve the desired improvement…”  See page 22.  Applicant would like to argue improving modeling technology but concludes this assertion saying the proposed invention uses inferred and estimate figures.  The Examiner respectfully disagrees with Applicant.  As noted by Applicant, MPEP 2106.05(a) deals with improvements to the functioning of a computer or to any other technology or technical field.  However, Applicant is arguing about improvements to the modeling method used to arrive at valuation figures.  Therefore, Applicant cannot point to technological improvements in the claimed elements.  Further, also contained within MPEP 2106.05(a), are other consideration that overlap with improvement considerations; namely, a particular machine consideration, MPEP 2106.05(b) and mere instructions to apply an exception, MPEP 2106.05(f).  As detailed above, the Examiner has noted that any additional elements within the claims described how to generally “apply” the concept of accessing, ranking, and calculating data in a computer environment. The claimed computer components (a server, communication circuit, a client device, medium with instructions, and processors) are recited at a high level of generality and are merely invoked as tools to perform a valuation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, this argument is not persuasive.

Fourth Factor, “the independent claims enable computers to automatically perform a task…”.  See page 22.  Applicant also points to MPEP 2106.05(a)(II) which deals with improvements to any other technology or technical field.  Respectfully, the Examiner disagrees with Applicant.  First, as detailed above, this section of MPEP 2106.05 also points out that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”  MPEP 2106.05(a)(II).  In fact, this section of the MPEP also lists examples that the courts have indicated may not be sufficient to show an improvement to technology include, “A commonplace business method being applied on a general-purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976.  This is the conclusion the Examiner has concluded above when noting that the claims, taken a whole, merely describe how to generally “apply” the concept of accessing, ranking, and calculating data in a computer environment.  Therefore, this argument is not persuasive.

Applicant adds the argued remarks about amended claim 1 also apply to amended claims 8 and 15.  For similar reasoning detailed above with respect to amended claim 1, the arguments for amended claims 8 and 15 are also not persuasive.  

Applicant’s final argument deals with prior rejection of all claims under 35 U.S.C. § 103.  See page 24.  In light of the amendments to independent claim 1, 8, and 15, and the inclusion of claim elements previously deemed allowable over prior art into the amended independent claims, Applicant’s argument is persuasive.  Therefore, the prior rejection of these claims under 35 U.S.C. § 103 is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Duquette (US 2019/0090432) discloses a method for planning and monitoring agricultural crop growing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687